Citation Nr: 1743751	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  12-07 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether the appellant is eligible for Department of Veterans Affairs (VA) death benefits.


REPRESENTATION

Appellant represented by:	John. R. Wilson, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant, V.G., and J.V.



ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The decedent, J.A.M., [hereinafter decedent or J.A.M.] died in September 1997.  The appellant seeks entitlement to VA death benefits as a surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 administrative decision by the Department of Veterans Affairs (VA) Pension Management Center (PMC) in Milwaukee, Wisconsin, which denied the appellant's claim for benefits, finding that she was not a surviving spouse for VA purposes.

In a January 2012 statement of the case (SOC), the Louisville, Kentucky Regional Office (RO) found that J.A.M. did not have qualifying military service.

In September 2012, the appellant and two witnesses testified at a video conference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

In April 2015, the Board remanded the claim to the agency of original jurisdiction (AOJ) for further development.  At that time, the Board had resolved reasonable doubt in the appellant's favor, finding that she was the decedent's surviving spouse and had not been divorced from J.A.M. at the time of his death as reflected by the original certificate of death.  After completing the requested development, the AOJ continued to deny the claim as reflected by supplemental statements of the case (SSOCs) issued in April and June 2017.

FINDING OF FACT

The decedent had no verified active military, naval, or air service, and therefore, was not a "veteran."


CONCLUSION OF LAW

The criteria for establishing veteran status for the purpose of entitlement to VA death benefits have not been met.  38 U.S.C.A. §§ 101(2), 501(a) (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.203 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Due Process

With respect to the appellant's claim for entitlement to VA death benefits, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In the instant case, VA provided adequate notice regarding the underlying claim for VA death benefits in a letter sent to the appellant in September 2011.

Regardless, the notice provisions of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); see also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established).

To the extent VA has a duty to assist the appellant in attempting to verify any service by the decedent in the U.S. Armed Forces, the Board finds that all necessary development has been accomplished with respect to the issue decided herein, to include substantial compliance with the prior Remand directives, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also D'Aries v. Peake, 22 Vet. App. 97, 105; 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  Here, the evidence of record includes an original and amended certificate of death; county court records; correspondence from the National Personnel Records Center (NPRC), the Military Records and Research Branch (MRRB), the Tennessee and Kentucky Adjutants General, and the Social Security Administration (SSA); a record from Ancestry.com; a Presidential Memorial Certificate; Affidavits from the appellant's adult child and an apparent neighbor; and lay statements and hearing testimony.   

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist.  

II. Legal Criteria, Factual Background, and Analysis

The appellant, who the Board recognized as the decedent's surviving spouse in the April 2015 Remand, contends that J.A.M. had military service with the U.S. Army and as a result believes she is entitled to VA death benefits.

Entitlement to VA benefits, including dependency and indemnity compensation (DIC) and other death benefits, is generally conditioned on "veteran" status with respect to the individual on whose alleged service such benefits are claimed.  See 38 U.S.C.A. §§ 101, 1310, 1311, 1312, 1318, 1541, 5121 (West 2014); 38 C.F.R. §§ 3.1, 3.3(b), 3.5, 3.1000 (2016).  A person seeking VA benefits must first establish by a preponderance of the evidence that the service member upon whose service such benefits are predicated has attained the status of a "veteran."  D'Amico v. West, 12 Vet. App. 264 (1999) rev'd on other grounds, 209 F.3d 1322 (2000); Holmes v. Brown, 10 Vet. App. 38, 40 (1997).

The term "veteran" is defined by law as a person who served in the active military, naval or air service, and was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes active duty, which is defined as full time duty in the Armed Forces.  38 C.F.R. § 3.6.  The "Armed Forces" consist of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1.

For purposes of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department under the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time, and character of service; and, (3) in the opinion of the VA, the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).  When the claimant does not submit evidence of service or the evidence does not meet the requirements of this section, VA shall request verification of service from a service department.  38 C.F.R. § 3.203(c).

VA is prohibited from finding, on any basis other than a service department document, which VA believes to be authentic and accurate, or service department verification, that a particular individual served in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  In addition, service department findings are binding on the VA for purposes of establishing service in the U.S. Armed Forces.  Id.  

Turning to the evidence, a Certificate of Marriage documents the appellant and decedent were married in October 1991 in Louisville, Jefferson County, Kentucky.

The decedent died in September 1997.  The claims file includes two certificates of death, each certified by a Commonwealth of Kentucky Registrar of Vital Statistics as a true and correct copy.  The latter copy was amended pursuant to a February 2015 Jefferson County District Court Order to reflect the decedent's status at the time of his death as married to the appellant.  Both the original and the amended certificates of death reflect that the decedent was never in the U.S. Armed Forces. 

In November 2009 correspondence to the appellant, the SSA outlined a summary of her statements provided in her claim for SSA survivor's benefits, asking her to notify SSA of any errors and reminding her that her responses were provided under penalty of perjury.  She identified the decedent as J.H.M.; corrected his date of birth to read "October 30, 1925"; indicated that neither she nor the decedent had ever received a Federal Agency monthly benefit based in whole or in part on the deceased's military service, nor did she expect to receive such a benefit; and she reported the decedent had U.S. military service from April 1, 1943, to August 1, 1944. 

In September 2010, the Milwaukee PMC received from the RO in Seattle, Washington, a returned check, which had been issued by the U.S. Treasury in the amount of $2,673 to J.A.M on July 30, 2010 for "VA Comp for Jul."  The check listed J.A.M.'s address as being in Winlock, Washington, and the date stamp by the Philadelphia Treasury listed the Social Security Number of the decedent in this appeal.

In July 2011, the appellant faxed to the RO a page from www.ancestry.com that contains service information for a J.A.M., including rank as Private; unit as Company F., Tennessee 4th [] Regiment; and state served as Tennessee.  On the same day, the appellant called the RO, stating she did not know anything about the decedent's service except that he separated in Tennessee, was a Private, and was attached to Company [blank], Tennessee 4th Regiment.  In the prior Remand, the Board had observed that the source of the Ancestry.com information was the U.S. Civil War Soldier Records and Profiles.  Thus, it appeared that the person identified on this document served with a Civil War unit.  Accordingly, the Board found it unlikely that the information contained in this printout pertained to the appellant's deceased husband.

In an effort to substantiate the decedent's alleged military service, the appellant also submitted a copy of a Presidential Memorial Certificate (PMC), honoring the memory of J.A.M. for his service and bearing the official signature of President Barack Obama.  The Board notes that VA administers the PMC program through the National Cemetery Administration and issues the certificates following receipt of a deceased veteran's military discharge document along with a copy of the death certificate.  See https://www.cem.va.gov/docs/factsheets/pmc.pdf (last visited Sept. 27, 2017).

Following the receipt of these documents, the RO requested a search for records and verification of J.A.M.'s service from the MRRB and included the dates of U.S. Army service the appellant had reported on her SSA application for survivor's benefits.  In a July 2011 response, the MRRB indicated that the requested military records were not in their files and indicated that searches had been conducted for active duty service during World War II between 1940 and 1946; active duty during the period from 1947 to 1980; and Kentucky National Guard service for the period from 1940 to 1990.  The RO had also requested verification of the decedent's reported service and any available service treatment records from the Tennessee State Adjutant General.  In July 2011, VA received a response that no record for the decedent was found.  

In August 2011, VA received a response from the NPRC indicating that service records and verification of the decedent's service could not be identified without a service number.

In September 2011, VA ran a search among all VA Medical Centers to determine whether J.A.M. had ever sought VA treatment.  No matches were found for any location.

In October 2011 correspondence, the Louisville RO asked the appellant to send evidence of J.A.M.'s military service.  In response to a follow-up request for records, an employee from MRRB reported in October 2011 that the decedent did not appear in any searches for active duty in the groupings from 1940 to 1946, 1947 to 1980, or for National Guard service from 1940 to 1990.

During the September 2012 hearing, when asked whether she knew why the decedent's original death certificate listed his marital status as "divorced," the appellant testified that his family had handled the funeral arrangements, that she did not have a good relationship with them, and that "probably his sister would have said that."  

In compliance with the Board's remand directives, the AOJ requested and received in October 2015 a copy of a letter referenced during the hearing that the decedent's service records had been destroyed in a fire at the NPRC in 1973.  The February 2011 letter addressed to the appellant from the NPRC indicated that the record needed to answer her inquiry was not in NPRC files.  The letter explained that if the record was located at the NPRC on July 12, 1973, it would have been in the area that suffered the most damage in the fire on that date and may have been destroyed.  The NPRC notified the appellant, however, that there were alternate records sources that often contain information that can be used to reconstruct service record data lost in the fire.  The letter indicated that the information the appellant had furnished on an NA Form 13075, Questionnaire About Military Service, was insufficient to conduct a search of alternate record sources.  The NPRC invited the appellant to resubmit her request if additional information became available.

In a February 2016 affidavit, V.G., who testified at the September 2012 hearing, recalled when the appellant and J.A.M. were married and stated that she had "a vivid memory as a young child seeing [J.A.M.] in a Military Uniform and being told that he served in the Armed Forces."

In January 2017 correspondence, the AOJ advised the appellant that the information she had previously submitted was insufficient to determine the decedent's service.  The AOJ emphasized that the letter from the NPRC "did not state unequivocally that records existed and were involved in the 1973 fire."  The AOJ enclosed another NA Form 13075 asking the appellant to complete and return it within 10 days to allow a complete search to be conducted.  The AOJ specifically requested J.A.M.'s service branch, service number, and the dates he entered and separated from service.  To date, VA has not received a completed NA Form 13075 from the appellant in response to the January 2017 request.

In January 2017 email correspondence between RO personnel and the MRRB in Frankfort, Kentucky, the MRRB confirmed that VA's request for military records had been received by the Kentucky Adjutant General's Office.  The MRRB reported conducting searches of Regular Army and Kentucky National Guard records, but no records of military discharge were located.

In April 2017, the RO prepared a Formal Finding for the record, detailing the efforts taken to attempt to verify any military service by the decedent.  The Formal Finding concluded that all efforts to obtain the needed information had been exhausted, and based on these facts, determined that further attempts to obtain records would be unsuccessful. 

In April 2017 and June 2017 SSOCs, the RO advised the appellant that additional attempts to identify a military record for J.A.M. were unsuccessful, that all avenues to identify a military record had been exhausted, and that further attempts to obtain records would be unsuccessful.  The SSOC also noted that the appellant had not responded to the January 2017 request to provide additional information to help in identifying a military record.  Accordingly, the SSOC detailed that because VA had been unable to verify J.A.M.'s military status as a veteran, entitlement to VA death benefits was denied.

Having considered the evidence of record, the Board finds that a preponderance of the evidence weighs against a finding that the decedent, J.A.M., had acquired veteran status during his lifetime, and as a result the appellant's claim of entitlement to VA death benefits must be denied as a matter of law.  

First, VA may not accept the Presidential Memorial Certificate as evidence of J.A.M.'s alleged military service because it was issued by VA and not by a service department and because it fails to identify the length, time, and character of any service.  38 C.F.R. § 3.203(a).  Similarly, the excerpt from Ancestry.com is not acceptable evidence of service for the same reasons and because it appears to pertain to a veteran of the U.S. Civil War.  Because these documents did not meet the requirements to serve as acceptable evidence of service, and because the appellant did not submit other sufficient evidence of service, VA requested verification of service from the service department.  38 C.F.R. § 3.203(c).  

Responses from the NPRC, the MRRB, and Adjutants General Offices in Frankfort, Kentucky and Nashville, Tennessee all indicated that their searches revealed no military records or separation documents for J.A.M.'s alleged active duty or National Guard service. 

The Board has also considered the affidavit from V.G. recalling her memory of seeing the decedent in a military uniform as a child.  However, her affidavit does not describe with any specificity the military uniform she saw, the approximate year she saw it, or from which branch of service the uniform may have belonged. 

Finally, the appellant testified that the decedent's sister probably provided information about J.A.M. to the physician who completed the certificate of death.  In this case, both the original and amended death certificates identify an informant, E.H., and in response to the question, "Was decedent ever in U.S. Armed Forces?" each certificate contains the response, "No."  If the decedent's sister did provide information at the time of his death, the Board finds it reasonable to conclude that she would have personal knowledge as to whether he had had any military service.

In summary, the Board finds there is no legal basis for the appellant's claim for VA death benefits because the decedent is not shown to have been a veteran as defined by law and regulation.  The Board has considered the appellant's contentions and the evidence she presented in support of her claim; however, such contentions and evidence are outweighed by the legal provisions on recognition of service for VA purposes, which are binding on this case.  As this claim must be denied as a matter of law, the benefit-of-the-doubt doctrine is not for application.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to VA death benefits is denied.



____________________________________________
KRISTIN E. NEILSON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


